Citation Nr: 1648051	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  15-10 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for bilateral hearing loss.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from May 1946 to March 1949.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for bilateral hearing loss and assigned a 20 percent evaluation for that disability, effective September 27, 2013-the date his claim for service connection was received.  The Veteran timely appealed that decision.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board has taken jurisdiction over the TDIU claim on appeal in order to comport with the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board notes that the Veteran submitted additional private audiological records in June 2016 without a waiver of original jurisdiction.  Accordingly, the Board finds that this case needs to be remanded in order for the AOJ to consider this evidence in the first instance.  

Notwithstanding, the Board notes that there are several private audiological record, including audiograms, of record; after review of those records, it is unclear whether any speech discrimination testing was performed during those examinations, and if so, whether the Maryland CNC speech discrimination was the testing protocol used.  VA has a duty to clarify whether such test was used in the private examination.  See Savage v. Shinseki, 24 Vet. App. 259 (2011) (VA has a duty to return for clarification unclear or insufficient examination reports even when they do not originate from VA medical personnel, particularly with regards to private audiological examinations).  Thus, a remand is necessary in order to clarify whether those private audiological examinations used the Maryland CNC test.

Also, the Board notes that the Veteran's last VA examination of his hearing acuity was in March 2014, at which time the examiner indicated that the Veteran's speech discrimination scores were not valid for rating purposes.  In light of the need to remand for the above, the Board finds that a new VA examination of the Veteran's bilateral hearing loss should be obtained so that the current severity of that disability may be adequately assessed and the claim can be efficiently adjudicated.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Any outstanding private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, the TDIU claim is intertwined with the above remanded claim and it must also be remanded at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify any VA or private treatment that he may have had for his bilateral hearing loss, which is not already of record, to include any ongoing treatment with Dr. E.R.U. and/or EarTech, and the Hearing and Aural Rehabilitation Center.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  If possible, confirm with EarTech whether the Maryland CNC test was used in the audiometric testing completed in September 2013.  

3.  If possible, confirm with the Hearing and Aural Rehabilitation Center whether the Maryland CNC test was used in the audiometric testing completed in May 2016.

4.  Schedule the Veteran for a VA audiological examination in order to determine the current severity of his bilateral hearing loss.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests, including an audiometric evaluation, should be conducted and the results reported in detail.  

The examiner should attempt to obtain useable Maryland CNC speech discrimination testing results, to the best of his/her ability.  The examination report should also address the Veteran's complaints of hearing loss and its impact on his activities of daily living and occupational functioning.  

5.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims for increased initial evaluation for his bilateral hearing loss and entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.M. Walker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

